Advisory Action
Acknowledged is the applicant’s after-final response filed on May 6, 2021, and submitted under the 2.0 pilot program. Amendments have been proposed to claims 1 and 5; addition has been proposed to claim 6. Because the submitted claim set presents an additional claim without cancelling at least one other claim under final rejection, entry has been denied at this stage of prosecution.
Regarding the content of the proposed amendments to claim 1, the examiner would discourage the use of the symbol “m,” especially because it denotes a concept that already has its own dedicated reference symbol, “n.” If m denotes n/2, then n/2 should just be used straightaway – no translation is needed. Secondly, it is unclear how n/2 is relevant to the elaboration of the facility groups. Given four modules, for instance, does this mean that only two facility groups can be present in the associated system? Figure 9 shows four modules (4A-B of B1 and 4A-B of B2), yet three facility groups (81-83) are depicted. Do the proposed amendments now exclude this embodiment? Clarification is required to obviate the application of 112b rejections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716